DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 09/18/2020, Applicant, on 12/08/2020, amended Claims 1-20. 
Claims 1-20 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	Prior Specification objection withdrawn in light of Applicant’s amendments. 

5.	Prior Claim objection withdrawn in light of Applicant’s amendments. 

6.	Prior 35 USC §112 rejection withdrawn in light of Applicant’s amendments. 

7.	The 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

8.	The prior 35 USC §103 rejection withdrawn, and new 35 USC §103 rejection added in light of Applicant’s amendments and arguments. 



Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), medium (manufacture) or system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.   

11.	Claim 1 recites A method for managing transportation services comprising: determining, for a time horizon associated with a transportation management system, a predicted change in transportation provider hours resulting from distributing acquisition communications to transportation provider for the time horizon and a predicted change in transportation provider hours resulting from distributing engagement communications to transportation provider for the time horizon; determining, for the time horizon associated with the transportation management system, a predicted change in received transportation requests resulting from distributing acquisition communications to requester for the time horizon and a predicted change in received transportation requests resulting from distributing engagement communications to requester for the time horizon; generating, for the time horizon associated with the transportation management system, a predicted change in transportation requests matched to transportation providers utilizing an acquisition-engagement balancer model to combine the predicted changes in provider hours and the predicted changes in received transportation requests resulting from distributing 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as digital communications, devices, electronic communication, a non-transitory computer readable medium, at least one processor, a computer device, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-7, 9-14 and 16-20 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 2-7, 9-14 and 16-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 11 of the Drawings and paragraphs 111-125 of the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

13.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Patent Application Publication 20180314998 A1 - hereinafter Liu) in view of Peng et al. (US Patent Publication 20190287126 A1 - hereinafter Peng2).

14.	As per Claim 1, Liu teaches:
A method for managing transportation services [Liu reads on: Abstract, "A network system, such as a transportation management system, efficiently allocates providers among different geographic regions by providing multiple service options to users."] comprising: 
determining, for a time horizon associated with a transportation management system, a predicted change in transportation provider hours resulting from distributing acquisition digital communications to transportation provider devices for the time horizon and a predicted change in transportation provider hours resulting from distributing engagement digital communications to transportation provider devices for the time horizon [reads on: Fig. 1, User Client Device 100, User Application 102, Provider Client Device 110, Provider Application 104, Network System 130, Demand Prediction Module 165; Fig. 8, Mapping, Routing, and Timing between N trips and M providers; para 3, "To enable a more efficient allocation of resources among different geos and a higher rate of user conversion, a network system uses global optimization across geos to calculate and provide multiple service options to users that may want to request services (e.g., transport or delivery services, also referred to as a trip) through a user application. In one embodiment, the network system provides multiple service options each time that a user transmits a set of service data indicating an interest in potentially requesting service facilitated by the network system. In other embodiments, the network system provides multiple service options responsive to predicting a period of high user demand within a specified vicinity or geography and during a time period."; para 8, "The network system also uses the information from trip requests to predict future demand across geos and time periods and to position providers based on predicted demand." - The network system also uses the information from trip requests to predict future demand across geos and time periods and to position providers based on predicted demand is determining, for a time horizon associated with a transportation management system, a predicted change in transportation provider hours; para 24, "In some embodiments, the service options presented through the provider application 104 include a guaranteed price multiplier (and thus a higher total trip price) if the provider accepts and fulfills a trip request during an upcoming period of predicted high demand. For example, a service option might include a guaranteed 1.8 price multiplier if the provider accepts and fulfills a trip request from geo 1 between 5:00 and 6:00 pm on a particular Saturday. In some embodiments, the provider incurs a financial penalty if the provider accepts a service, but does not fulfill the corresponding trip request (e.g., subsequently cancels). Additionally or alternatively, the pricing of a provider service option might change over time as the desired departure time approaches. For example, the demand prediction module 165 might predict on Thursday morning a period of high user demand the following evening between 7:00 and 8:00 pm. A provider who commits on Thursday to accepting and fulfilling trip requests during this time period might receive a higher guaranteed price multiplier than a provider who commits on Friday afternoon." - A provider who commits on Thursday to accepting and fulfilling trip requests during this time period might receive a higher guaranteed price multiplier than a provider who commits on Friday afternoon is a predicted change in transportation provider hours resulting from distributing acquisition digital communications to transportation provider devices for the time horizon and a predicted change in transportation provider hours resulting from distributing engagement digital communications to transportation provider devices for the time horizon]; ... 
... for the time horizon associated with the transportation management system [as above], ... 
... for the time horizon [as above] and ... 
... for the time horizon [as above]; ... 
... for the time horizon associated with the transportation management system [as above], ... 
... the predicted changes in provider hours [as above] and ... 
.. for the time horizon [as above]; ... 
Liu does not explicitly teach, but Peng2 teaches:
... determining, ... a predicted change in received transportation requests resulting from distributing acquisition digital communications to requester devices [PENG2 reads on: Fig. 1A, Network Computing System 100, Treatment Content Generator 125, User Device Interface 104, Req. Users 140, User Devices 142, Service App 144; Fig. 3, Based on Priority Scores, Select or Generate Treatment for User 325; para 76, "The system 100 may then monitor feedback 175 from the service application 144 indicating whether the user 140 interacts with the treatment content 157 (335). Based on the feedback 175, the system 100 can determine whether the user 140 has converted from an observer to a requesting user of the transport service (340). In other words, the system 100 can determine whether the treatment content 157 has caused the user 140 to engage the service application 144 in order to request an application-based service (e.g., a particular transport service corresponding to the treatment content 157)."] ... 
... a predicted change in received transportation requests resulting from distributing engagement digital communications to requester devices [PENG2 reads on: Fig. 1A, Fig. 3, para 76, as above] ... 
... generating, ... a predicted change in transportation requests matched to transportation providers utilizing an acquisition-engagement balancer model to combine [PENG2 reads on: Fig. 1A, Predictive Sub-system 150, Model Execution Engine 120, Matching Engine 106; Fig. 4, Matching Instructions 426; para 8, "Examples described herein relate to a network computing system implementing a set of models (e.g., machine learning models) that account for real-time contextual information in providing treatment content and features to users of an application-based service (e.g., an on-demand transport service). In certain examples, the models can each represent a unique objective for the application-based service, such as a target match rate for a particular transport service type (e.g., a carpool service), a retention rate or conversion for users, balancing transport supply distribution across sub-regions, and the like."; para 9, "Given real-time session data of a user, each model can output a score. The network computing system can utilize the outputted scores from the models to personalize the in-app experience of the user. For example, the model scores can indicate the priorities of the application-based service, which the network computing system can take into account when selecting and providing treatment content to be displayed on the user's computing device. As provided herein, the treatment content can include incentives, discounted offers for the transport service or specific transport service types, service credits, promotional services, and the like, with the goal of meeting the objectives represented by the models."; para 10, "In some examples, the network computing system implements an on-demand transport service that matches transport providers with requesting users."; para 25, "In some examples, a transport service provider 145 may operate the service application 149 to initiate a transport service session with the system 100, during which the transport provider is available to receive transport invitations and service transport requests from requesting users 140."; para 26, "From the set of candidate transport providers 145, the matching engine 106 can select a transport provider 145 that matches the user's configurations (e.g., that matches the user's desired transport service type, any preferences or requirements indicated in the transport request, and the like)."; para 34, "In various examples, each of the models in the library 118 can represent an objective of the application-based service. For example, one model can represent a desired match rate for the carpool service aspect of the application-based service (e.g., a 95% conversion rate between requests and matched transport providers 145)."; para 35, "The predictive sub-system 150 can monitor the marketplace of each of the sub-regions, and data corresponding to the current marketplace conditions may also be run through the set of models 118 (e.g., concurrently with the session data and profile data of the user 140) to output the session scores to the treatment content generator 125. In such examples, the outputted scores can further establish market balance priorities regarding oversupply or undersupply conditions (e.g., supply of available drivers 145 as compared to requesting users 140) in the user's current sub-region and/or proximate sub-regions to the user 140. In reflecting marketplace conditions, the scores outputted by the predictive sub-system 150 can further prioritize marketplace balancing of supply/demand conditions within a set of sub-regions proximate to the user 140 and/or with a global view of marketplace conditions of the entire transport service region."; para 52, "In some examples, when new treatment content 157 is provided, the model evaluation 184 may compare the characteristics and/or objectives of the newly received treatment content 157 with those of previously deployed treatment content in order to identify one or more similar models which are likely to perform the best in predicting the groups of users with the respective intent(s). Thus, for example, a similarity comparison can be performed to identify treatment content 157 that are similar and thus likely to benefit from use of same models or model types."] ... 
... the predicted changes in received transportation requests resulting from distributing acquisition digital communications and engagement digital communications [as above] ... 
... determining, based on the predicted change in transportation requests matched to transportation providers [as above], an electronic communication distribution strategy for distributing acquisition digital communications and engagement digital communications [PENG2 reads on: Fig. 1A, as above; Fig. 1B, Network Computing System 100, Predictive Sub-System 150, Intent 159; para 11, "Furthermore, the network computing system can collect and store user profile data corresponding to the user's personal usage of the application-based service, such as which particular transport types the user typically requests (e.g., carpool service, standard ride-share service, luxury vehicle service, professional car service, large capacity vehicle service, etc.), a level of cost consciousness of the user, a punctuality factor, sensitivity to quality, and the like. Accordingly, the network computing system can store a user profile indicating user preferences and tendencies. The contextual data run through the models can therefore include real-time data corresponding to the user, as well as profile data collected and stored by the network computing system."; para 44, "The model evaluation component 184 enables the predictive sub-system 150 to define and/or modify of treatment content 157, as well as one or more intents 159 which are associated with the treatment content 157. In some examples, treatment content 157 may be created by an operator or partner for a variety of purposes (e.g., creating highly-personalized application features and interface features, converting offers from the operator or partners, researching refinements to features of the service application 144 or service, etc.). According to some examples, the treatment content 157 may be associated with a desired outcome or result, and the optimization (e.g., maximization) of that outcome or result may correspond to the objective of the treatment content 157. By way of example, the treatment content 157 may represent a service communication (e.g., in-app message), service feature, application setting (e.g., which service type should be automatically selected for which user as a default when the application is launched), application configuration, programmatic trigger, or other facet of the application-based service provided by the system 100 through, for example, the service application 144 and/or received and/or performed actions by the respective user, for which predictions of a responsive user action or behavior amongst a group of users is desired. The intent(s) 159 of the service objective may be defined to reflect the desired group of users, based on the objective of the treatment content 157."]; and
distributing acquisition digital communications and engagement digital communications in accordance with the electronic communication distribution strategy [PENG2 reads on: Fig. 3, Deploy Treatment Content to User Device; para 36, "As an example, the outputted scores of the model execution engine 120 can correlate to priorities that seek to incentivize the user 140 to configure a transport request by engaging the application-based service (e.g., conversion of the user 140 from an observer to an active user-customer), retention or loyalty of the user 140 to the application-based service, marketplace balancing between supply and demand within the sub-region of the user 140 and/or surrounding sub-regions, and/or marketplace balancing for individual service types (e.g., carpool, standard ride-share, luxury vehicle, high capacity vehicle, etc.). Accordingly, as an example, if the user's sub-region is oversupplied with luxury vehicles, the machine learning model representing marketplace balance or match rate for luxury vehicles can output a relatively high score—dependent on contextual session data and profile data individual to the user 140. Given the relatively high score, the treatment content generator 125 may select luxury vehicle incentive content from the content store 127 to present to the user 140 via the executing application 144. The incentive content can correspond to a discounted rate for the luxury vehicle service."; para 37, "Accordingly, the predictive sub-system 150 can cause treatment content to be displayed to the requesting users 140 with the goal of conversion of the users 140 and marketplace balance of the various transport service types and sub-regions."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu to incorporate the teachings of Peng2 in the same field of endeavor of transportation management to include determining, ... a predicted change in received transportation requests resulting from distributing acquisition digital communications to requester devices, a predicted change in received transportation requests resulting from distributing engagement digital communications to requester devices, generating, ... a predicted change in transportation requests matched to transportation providers utilizing an acquisition-engagement balancer model to combine, the predicted changes in received transportation requests resulting from distributing acquisition digital communications and engagement digital communications, determining, based on the predicted change in transportation requests matched to transportation providers, an electronic communication distribution strategy for distributing acquisition digital communications and engagement digital communications; and distributing acquisition digital communications and engagement digital communications in accordance with the electronic communication distribution strategy. The motivation for doing this would have been to improve the transportation management of Liu by efficiently arranging transportation. See Peng2, paragraph 14, "While some examples described herein relate to on-demand transport services, the service arrangement system can enable other on-demand location-based services (for example, a food truck service, a delivery service, an entertainment service) to be arranged between individuals and service providers.".

15.	As per Claim 2, Liu in view of Peng2 teaches:
The method of claim 1 [as above], further comprising 
Liu further teaches:
... for a second time horizon associated with the transportation management system [Liu reads on: para 24, as above, Claim 1], ... 
... predicted changes in provider hours [as above] and ... 
... for the second time horizon [as above].
Liu does not explicitly teach, but Peng2 further teaches:
... generating, ... a second predicted change in transportation requests matched to transportation providers utilizing the acquisition-engagement balancer model to combine [PENG2 reads on: Figs. 1A, 4, paras 8-10, 25, 26, 34, 35, 52, as above, Claim 1] ... 
... predicted changes in received transportation requests [PENG2, as above] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 to incorporate the further teachings of Peng2 in the same field of endeavor of transportation management to include generating, ... a second predicted change in transportation requests matched to transportation providers utilizing the acquisition-engagement balancer model to combine ... predicted changes in received transportation requests. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 by efficiently arranging transportation. 

16.	As per Claim 3, Liu in view of Peng2 teaches:
The method of claim 2, wherein determining the electronic communication distribution strategy [as above, Claim 1] comprises:
Liu further teaches:
... for the time horizon [Liu reads on: para 24, as above, Claim 1] and  ...
... for the second time horizon [Liu reads on: para 24, as above, Claim 1]; and ...

... generating a weighted combination [PENG2 reads on: para 40, "The set of service parameters 171 may include parametric values that reflect type of service requested and/or received, as well as frequency in which service is requested and/or received, amount of service received, and pattern with respect to frequency and amount of service received. In the context of transportation services (e.g., on-demand transportation), the amount of service may reflect, for example, distance traveled, trip times and pricing values. The service parameters 171 reflecting the amount of service may include aggregate values (e.g., average, median, running or weighted average), reflecting values that encompass one or more intervals (e.g., current day, past week, past month, etc.)."; para 50, " The model training 182 may adjust weights that the utilized model assigns to specific characteristics represented by, for example, user parameters 167, service application parameters 169, and/or service parameters 171. Through monitoring of users who are identified as subjects of the treatment content 157, the model training 182 may tune a given model to (i) identify and favorably weight those usage profile characteristics (as reflected by the user parameters 167, service application parameters 169, and/or service parameters 171) that are the most correlative to a user group of a defined intent 159; and/or (ii) identify and unfavorably weight those usage profile characteristics (as reflected by the user parameters 167, service application parameters 169, and/or service parameters 171) that are correlative to users who did not convert when the treatment content 157 was received."] of the predicted change in transportation requests matched to transportation providers [PENG2 reads on: Figs. 1A, 4, paras 8-10, 25, 26, 34, 35, 52, as above, Claim 1] ... 
... the second predicted change in transportation requests matched to transportation providers [PENG2 reads on: Figs. 1A, 4, paras 8-10, 25, 26, 34, 35, 52, as above, Claim 1] ... 
... determining the electronic communication distribution strategy [PENG2 reads on: paras 36, 37, as above, Claim 1] for a target time horizon based on the weighted combination [PENG2 reads on: para 40, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 to incorporate the further teachings of Peng2 in the same field of endeavor of transportation management to include generating a weighted combination of the predicted change in transportation requests matched to transportation providers, the second predicted change in transportation requests matched to transportation providers, determining the electronic communication distribution strategy for a target time horizon based on the weighted combination. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 by efficiently arranging transportation. 

17.	As per Claim 4, Liu in view of Peng2 teaches:
The method of claim 3, wherein determining the electronic communication distribution strategy [as above] further comprises 
Liu further teaches:
determining respective distribution times to provide acquisition digital communications and engagement digital communications to the transportation provider devices and the requester devices [Liu reads on: Fig. 1, as above, Claim 1; para 3, "In other embodiments, the network system provides multiple service options responsive to predicting a period of high user demand within a specified vicinity or geography and during a time period."; para 5, "Still further, in one example, an option selection module selects service options to present through the user application to optimize the matching of users and providers across geos."; para 24, "Additionally or alternatively, the pricing of a provider service option might change over time as the desired departure time approaches. For example, the demand prediction module 165 might predict on Thursday morning a period of high user demand the following evening between 7:00 and 8:00 pm. A provider who commits on Thursday to accepting and fulfilling trip requests during this time period might receive a higher guaranteed price multiplier than a provider who commits on Friday afternoon."]
Liu does not explicitly teach, but Peng2 further teaches:
in accordance with the weighted combination [PENG2 reads on: paras 40, 50, as above, Claim 3].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 to incorporate the further teachings of Peng2 in the same field of endeavor of transportation management to include in accordance with the weighted combination. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 by efficiently arranging transportation. 

18.	As per Claim 5, Liu in view of Peng2 teaches:
The method of claim 3 [as above], further comprising:
Liu further teaches:
receiving an indication from an administrator device to set the target time horizon for distributing acquisition digital communications and engagement digital communications [Liu reads on: para 6, "The trip price estimation module calculates or computes an estimated value (e.g., estimated trip cost) for each of the selected service options and sends the estimate values to the option selection module for display on the user client device."; para 33, " In response to receiving user input comprising a request for information from the network system 130, the trip management module 140 sends an instruction to an option selection module 155 to select geos and available providers for inclusion as service options to present to the user."; para 40, "In some embodiments, the option selection module 155 selects the candidate provider with the shortest estimated time of pickup (ETP) at the origin location responsive to a user requesting a desired departure time of “now.”"; para 78, "Assume that a user attending a baseball game at a stadium in geo 1 opens the user application 102 at 4:17 pm, roughly twenty minutes before the end of the game, to make a trip request. The user inputs the origin location, the destination location, and an order time of “now.” Responsive to receiving the service data, the option selection module 155 sends for display on the user client device 100 the service options 504, 506, 508. Service option A includes a provider currently located in the same geo as the user and has an ETP at the origin location of 4:22 pm, 5 minutes from the order time. Because the current demand for rides is low, the price multiplier in geo 1 is 1.0×, and the total estimated price to the destination location is $26."]]; and ...
... based on relationships between the time horizon, the second time horizon, and the target time horizon [Liu reads on: para 24, "In some embodiments, the service options presented through the provider application 104 include a guaranteed price multiplier (and thus a higher total trip price) if the provider accepts and fulfills a trip request during an upcoming period of predicted high demand. For example, a service option might include a guaranteed 1.8 price multiplier if the provider accepts and fulfills a trip request from geo 1 between 5:00 and 6:00 pm on a particular Saturday. In some embodiments, the provider incurs a financial penalty if the provider accepts a service, but does not fulfill the corresponding trip request (e.g., subsequently cancels). Additionally or alternatively, the pricing of a provider service option might change over time as the desired departure time approaches. For example, the demand prediction module 165 might predict on Thursday morning a period of high user demand the following evening between 7:00 and 8:00 pm. A provider who commits on Thursday to accepting and fulfilling trip requests during this time period might receive a higher guaranteed price multiplier than a provider who commits on Friday afternoon."].
Liu does not explicitly teach, but Peng2 further teaches:
... generating the weighted combination [PENG2 reads on: paras 40, 50, as above, Claim 3] ...  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 to incorporate the further teachings of Peng2 in the same field of endeavor of transportation management to include generating the weighted combination. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 by efficiently arranging transportation. 

19.	As per Claim 6, Liu in view of Peng2 teaches:
The method of claim 1, wherein determining the predicted change in transportation provider hours resulting from distributing acquisition digital communications [as above, Claim 1] comprises ... 
... wherein determining the predicted change in transportation provider hours resulting from distributing engagement digital communications [as above, Claim 1] comprises 
Liu further teaches:
determining a relationship between transportation provider hours and acquisition digital communications based on historical changes in provider hours [Liu reads on: para 8, " In some embodiments, a demand prediction module generates and trains an optimization model to predict user demand over upcoming time periods using stored data including historical trip data and data regarding service options presented to and selected by users. The trained optimization model is used to position providers across and within geos to optimize the number of trip requests that the network system is able to fulfill and improve the performance of the network system by reducing inefficiencies and providing additional benefits such as a reduction in pollution and wasted energy"; para 54, "The demand prediction module 165 trains an optimization model to predict user demand over upcoming time periods using stored data including historical trip data and data regarding service options presented to and selected by users. The demand prediction module 165 forms a set of training data that serves as input to generate and train the optimization model."]; and ... 
... determining a relationship between transportation provider hours and engagement digital communications based on historical changes in provider hours [Liu reads on: para 54, " The demand prediction module 165 trains an optimization model to predict user demand over upcoming time periods using stored data including historical trip data and data regarding service options presented to and selected by users."; para 55, "In one embodiment, the demand prediction module 165 uses the optimization model to improve predictions of demand over time. After any given time period, the estimated demand for that period is compared to the actual demand (i.e., how may rides were actually requested)."; para 56, "In some embodiments, the optimization model is used to optimize trip requests received over a time span (e.g., the next 30 minutes) over a range of geos within a threshold distance of each other. For example, as discussed above with respect to FIG. 1, in response to receiving a set of service data through the user application 102, the option selection module 155 applies the optimization model to determine which geos and candidate providers to include in the set of service options presented to the user."; para 58, "In still other embodiments, the trip management module 140 uses the output of the optimization model to profile providers and users of the network system 130. For example, the trip management module 140 can use data about service options presented to and selected by users to determine the user's usual schedule and sketch user itineraries and trip patterns. Further, the trip management module 140 can use data regarding service options presented to and selected by providers and provider location data to determine a provider's performance in different geos and provider sensitivity to pricing, distance, and other trip-related properties."; para 59, "The trip management module 140 uses predictions generated by the optimization model to position providers across and within geos to optimize the number of trip requests that the network system 130 is able to fulfill. In some embodiments, the trip management module 140 sends provider incentives to the provider application 104 to incentivize the provider to travel from the provider's current location to other geos or other regions of the same geo during a predicted period of high demand."].

20.	As per Claim 7, Liu in view of Peng2 teaches:
The method of claim 1, wherein determining the predicted change in received transportation requests resulting from distributing acquisition digital communications [as above, Claim 1] comprises ... 
... wherein determining the predicted change in received transportation requests resulting from distributing engagement digital communications [as above, Claim 1] comprises ... 
Liu does not explicitly teach, but Peng2 further teaches:
determining a relationship between received transportation requests and acquisition digital communications based on historical changes in received transportation requests [PENG2 reads on: Fig. 3, Determine Historical Usage Data of The User 310, Execute Plurality of ML Models Running Usage Data and Real-time Session Data 315; para 32, "The predictive sub-system 150 can further include a model execution engine 120, which can further compile profile data from a user profile 116 of the requesting user 140. For example, the model execution engine 120 can perform a lookup in a data store 115 of the requesting user's profile 116 to identify predetermined or predefined characterizations of the user 140 based on historical data. For example, the user's interaction with the service application 144, history of transport requests, preferred of frequented service types, and various other data indicating tendencies or preferences of the requesting user 140 can be stored in the user profile 116 of the requesting user 140."]; and ... 
... determining a relationship between received transportation requests and engagement digital communications based on historical changes in received transportation requests [PENG2 reads on: Fig. 3, para 32, as above; para 34, "In various examples, each of the models in the library 118 can represent an objective of the application-based service. For example, one model can represent a desired match rate for the carpool service aspect of the application-based service (e.g., a 95% conversion rate between requests and matched transport providers 145)."; para 73, " In various examples, the system 100 can determine stored or historical usage data of the user (310). For example, the system 100 can perform a lookup of the user's profile 116 in a data store 115 to identify the user, application, and service parameters 167, 169, 171 that (i) characterize information about the user, independent of the user's utilization of the service, (ii) characterize the user's interaction and/or use of the service application 144, and (iii) characterize the user's utilization of the application-based service. In various examples, the system 100 can execute a plurality of models from a model library 118 (e.g., machine learning models), each model running the usage data and the real-time session data (315)."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Liu in view of Peng2 to incorporate the further teachings of Peng2 in the same field of endeavor of transportation management to include determining a relationship between received transportation requests and acquisition digital communications based on historical changes in received transportation requests; and determining a relationship between received transportation requests and engagement digital communications based on historical changes in received transportation requests. The motivation for doing this would have been to improve the transportation management of Liu in view of Peng2 by efficiently arranging transportation. 

21.	As per Claim 8, Liu teaches:
A non-transitory computer readable medium for managing transportation services comprising instructions that, when executed by at least one processor, cause a computer device [reads on: Fig. 7, system 700, PROCESSOR 702, MEMORY 706, STORAGE DEVICE 708; para 85, "FIG. 7 is a block diagram illustrating physical components of a computer 700 used as part or all of the network system 130, user client device 100, or provider client device 110 from FIG. 1, in accordance with an embodiment. Illustrated are at least one processor 702 coupled to a chipset 704. Also coupled to the chipset 704 are a memory 706, a storage device 708, a graphics adapter 712, and a network adapter 716."; para 86, "The storage device 708 is any non-transitory computer-readable storage medium, such as a hard drive, compact disk read-only memory (CD-ROM), DVD, or a solid-state memory device. The memory 706 holds instructions and data used by the processor 702."] to: 
The remainder of the Claim rejected under the same rationale as Claim 1 above.

22.	As per Claim 9, Liu in view of Peng2 teaches:
The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by at least one processor, cause a computer device [as above, Claim 8] to 
The remainder of the Claim rejected under the same rationale as Claim 2 above.

23.	As per Claim 10, Liu in view of Peng2 teaches:
The non-transitory computer readable medium of claim 9, further comprising instructions that, when executed by at least one processor, cause a computer device [as above, Claim 9] to 
The remainder of the Claim rejected under the same rationale as Claim 3 above.

24.	As per Claim 11, Liu in view of Peng2 teaches:
The non-transitory computer readable medium of claim 10, wherein the instructions cause the computer device [as above, Claim 8] to 
The remainder of the Claim rejected under the same rationale as Claim 4 above.

25.	As per Claim 12, Liu in view of Peng2 teaches:
The non-transitory computer readable medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the computer device [as above, Claim 10] to:
The remainder of the Claim rejected under the same rationale as Claim 5 above.

26.	As per Claim 13, Liu in view of Peng2 teaches:
The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computer device [as above, Claim 8] to:
The remainder of the Claim rejected under the same rationale as Claim 6 above.

27.	As per Claim 14, Liu in view of Peng2 teaches:
The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computer device [as above, Claim 8] to : 


28.	As per Claim 15, Liu teaches:
A system for managing transportation services comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system [reads on: Fig. 7, system 700, PROCESSOR 702, MEMORY 706, STORAGE DEVICE 708; para 85, "FIG. 7 is a block diagram illustrating physical components of a computer 700 used as part or all of the network system 130, user client device 100, or provider client device 110 from FIG. 1, in accordance with an embodiment. Illustrated are at least one processor 702 coupled to a chipset 704. Also coupled to the chipset 704 are a memory 706, a storage device 708, a graphics adapter 712, and a network adapter 716."; para 86, "The storage device 708 is any non-transitory computer-readable storage medium, such as a hard drive, compact disk read-only memory (CD-ROM), DVD, or a solid-state memory device. The memory 706 holds instructions and data used by the processor 702."] to:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

29.	As per Claim 16, Liu in view of Peng2 teaches:
The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computer device [as above, Claim 15] to
The remainder of the Claim rejected under the same rationale as Claim 2 above.

30.	As per Claim 17, Liu in view of Peng2 teaches:
The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the computer device [as above, Claim 16] to:
The remainder of the Claim rejected under the same rationale as Claim 3 above.

31.	As per Claim 18, Liu in view of Peng2 teaches:
The system of claim 17, wherein the instructions cause the system [as above, Claim 17] to 
The remainder of the Claim rejected under the same rationale as Claim 4 above.

32.	As per Claim 19, Liu in view of Peng2 teaches:
The system of claim 17, further comprising instructions that, when executed by the at least one processor, cause the system [as above, Claim 17] to:
The remainder of the Claim rejected under the same rationale as Claim 5 above.

33.	As per Claim 20, Liu in view of Peng2 teaches:
The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system [as above, Claim 15] to:
The remainder of the Claim rejected under the same rationale as Claim 6 above.


Response to Arguments

34.	Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive with regard to the 35 U.S.C. 101 rejection and/or are moot with regard to the 35 U.S.C. 103 rejections in view of the new rejections necessitated by the amendments. 

 35.	Applicant argues (at pp. 22-24) that "the claims recite an improvement to a technology or a technological field" at step 2A, Prong 1 of the analysis under the 20129 PEG, or at least that the claims integrate the judicial exception into a practical application at step 2A, Prong 2 of the analysis under the 20129 PEG. 
Examiner respectfully disagrees. Any alleged improvements at Prong 1 are directed to an abstract idea (judicial exception), not to a technology or technical field, as explained at paragraph 11 above in this Office Action. Examiner also notes that novelty does not necessarily equate with patent-eligibility, as pointed out by the Court in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15 (Fed. Cir. 2014) (“According to Ultramercial, abstract ideas remain patent-eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity. ... We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.").
Examiner also respectfully disagrees with Applicant's arguments at step 2A, Prong 2. As explained at paragraph 11 above in this Office Action, the claims are directed to an abstract idea (Certain Methods of Organizing Human Activity), and the additional (computer) elements in the claims are merely used as a tool to implement the abstract idea, which is not indicative of integration into a practical application - see MPEP 2106.05(f).

predicting changes in provider hours .. resulting from distributing acquisition and/or engagement digital communications". 
Examiner respectfully disagrees. Under Broadest Reasonable Interpretation, Liu teaches predicting changes in provider hours at paragraph 3 ("predicting a period of high user demand within a specified vicinity or geography and during a time period") and paragraph 8 ("predict future demand across geos and time periods and to position providers based on predicted demand") - positioning providers based on predicted high demand necessarily predicts changes in provider hours. Further, Liu teaches predicting changes in provider hours .. resulting from distributing acquisition and/or engagement digital communications at paragraph 24 ("the service options presented through the provider application 104 include a guaranteed price multiplier (and thus a higher total trip price) if the provider accepts and fulfills a trip request during an upcoming period of predicted high demand. .. Additionally or alternatively, the pricing of a provider service option might change over time as the desired departure time approaches.") - the presentation of price multipliers leading to provider acceptance of a trip is predicting changes in provider hours .. resulting from distributing acquisition and/or engagement digital communications.

37.	The remainder of Applicant's arguments regarding the 35 U.S.C. 103 rejection are moot in light of the new combination of references used to reject the amended claim language, incorporating new reference Peng2.



Conclusion

38.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

39.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623